Citation Nr: 0522944	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disorder, to include gastroesophageal reflux 
disease (GERD), bleeding ulcers, hiatal hernia, and 
esophagitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for a chronic 
gastrointestinal disorder (to include GERD, bleeding ulcers, 
hiatal hernia, and esophagitis).  The case was remanded in 
July 2004 for additional evidentiary development.  Following 
this development, the denial was confirmed in a January 2005 
rating decision/supplemental statement of the case.  The case 
was returned to the Board in April 2005 and the veteran now 
continues his appeal.

The file includes the transcript of a hearing conducted at 
the RO in September 2003 before the undersigned Acting 
Veterans Law Judge, which contained oral statements from the 
veteran that indicate that he is also claiming entitlement to 
service connection for a psychiatric disability.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

A chronic gastrointestinal disorder did not have its onset 
during active duty.


CONCLUSION OF LAW

A chronic gastrointestinal disorder was not incurred in 
service, and a gastrointestinal disability due to ulcers is 
not presumed to have been incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in August 2001 and July 2004, in which 
it provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence, 
and what evidence he needed to provide.  The veteran has been 
made aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  In the October 2004 letter the veteran 
was essentially asked, among other things, to provide any 
additional evidence in his possession pertaining to his 
claim.  

The Board finds that the VCAA notice requirements have been 
met, and to the extent that full notice may not have been 
provided prior to the first AOJ adjudication of at the claim, 
full notice was provided by the AOJ prior to the most recent 
adjudication of all of the claim (see the January 2005 
supplemental statement of the case), and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board concludes that 
any deficiency in compliance with the timing of the VCAA 
notice has thus not prejudiced the veteran, and is harmless 
error.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  This effort includes the Board remand of July 2004 
for additional evidentiary development.  His service medical 
records and pertinent private medical reports from the period 
of 1975 - 1999 have been obtained and associated with the 
claims folder.  (In this regard, the Board notes that the 
veteran alleged at his September 2003 hearing that his 
service medical records were confused with those of his son, 
due to similarities in their names.  However, the Board has 
reviewed the service medical records and all other evidence 
associated with the file and concludes that they all pertain 
to the same individual, and that this individual is the 
appellant in the present appeal.)  Lay witness statements and 
oral hearing testimony from the veteran have been included in 
the evidence for consideration by the Board.  A medical nexus 
opinion addressing the issue on appeal have also been 
obtained and associated with the evidence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.



Factual Background

The veteran's service medical records show that prior to 
entry into active duty he was medically examined in January 
1964 and March 1965, which revealed normal gastrointestinal 
findings and a normal digestive system.  His medical history 
shows that he had his appendix removed in 1956.  

Service entrance examination in August 1965 shows normal 
findings on clinical evaluation of the veteran's abdomen, 
viscera, and digestive system.  

Service medical reports dated in August 1966 show that the 
veteran was treated for complaints of stomach cramps and 
diarrhea with bloody stools and was diagnosed with 
gastroenteritis.  

Service separation examination in August 1967 shows that the 
veteran's digestive system was clinically normal.  

In November 2000, the veteran filed a claim for VA 
compensation for a chronic gastrointestinal disorder.  He 
submitted private medical reports dated from 1975 - 1999.  
These show treatment for various gastrointestinal complaints 
relating to diagnoses of GERD, bleeding ulcers, hiatal 
hernia, and esophagitis beginning approximately in 1999.  
Significantly, treatment reports dated in December 1975 and 
July 1983 show that his gastrointestinal system and abdomen 
were normal.  

The veteran submitted several lay witness statements in 2003 
from peers and family members who reported, in essence, that 
they remembered noticing that the veteran first began to have 
recurrent digestive problems shortly after returning home 
following his discharge from active duty, and that these 
remained a constant and continuing condition ever since that 
time.  

In September 2003, the veteran presented oral testimony 
before the Board in which he stated, in pertinent part, that 
he was treated for an attack of gastrointestinal symptoms 
during military service and that thereafter he continued to 
experience chronic digestive problems from the time of his 
discharge from active duty to the present, and that his 
current diagnoses of GERD, bleeding ulcers, hiatal hernia, 
and esophagitis are directly related to his period of 
service.

In August 2004, a VA physician examined the veteran.  The 
examiner reviewed the veteran's pertinent medical history 
contained in his claims file prior to the clinical 
evaluation.  Afterwards, the examiner presented the following 
opinion in his report:

"Review of the (veteran's) service medical 
records show an episode of treatment for presumed 
gastroenteritis (in) August 1966.  A follow-up 
appointment (in) August 1966 revealed that the 
symptoms were resolving.  I was not able to 
locate any other evidence of gastrointestinal 
disorder in the service medical records.  (I) 
also was not able to locate any evidence of 
chronic gastrointestinal disorder on separation 
examination.  The veteran's current 
gastrointestinal diagnosis include 
gastroesophageal reflux disease with hiatal 
hernia and diverticulosis.  Currently given that 
there is insufficient clinical evidence to 
demonstrate a link between the isolated episode 
of possible gastroenteritis in the service with 
the current diverticulosis or gastroesophageal 
reflux disease(,) I feel that it is not likely 
that the (veteran's) current gastrointestinal 
disorder is related to or caused by military 
service."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2004).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any treatment for gastrointestinal complaints 
in service will permit service connection for a chronic 
gastrointestinal disorder, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In the present case, the veteran's service medical records 
show normal findings on every examination conducted of his 
gastrointestinal system prior to, on entry into, and on 
separation from active duty.  Although he was treated in 
August 1966 for a single incident of gastroenteritis, it is 
evident that this was not indicative of the onset of a 
chronic gastrointestinal disorder.  Rather, this was an 
episode of an acute and transitory condition that resolved 
without any chronically disabling residual pathology, as no 
chronic abnormalities were noted on examination of his 
digestive system at the time of his separation from service 
in August 1967.  

The current post-service medical evidence indicates that the 
veteran was treated for bleeding ulcers.  However, this was 
not until around 1999, over 30 years after the veteran's 
discharge from active duty, and therefore well beyond the 
one-year period following separation from service in which 
ulcers manifest to a compensable degree of impairment may be 
presumed to have been incurred in service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  In fact, the post-service medical 
records show normal findings on evaluation of his digestive 
system in 1975 and 1983, and do not indicate that his current 
gastrointestinal problems arose any earlier than in 1999.  
Lastly, the opinion of the VA physician who reviewed the 
veteran's pertinent medical history and examined his 
digestive system in August 2004 was that the veteran's 
current gastrointestinal diagnoses were not likely related to 
his period of active service.  

The Board has considered the statements of the veteran's lay 
witnesses and the veteran's oral testimony.  To the extent 
that the veteran and his witnesses assert that there was 
continuity of the veteran's gastrointestinal symptomatology 
from the time of his period of active duty to the present, 
the Board finds that these factual assertions are simply not 
corroborated by the objective clinical evidence associated 
with the record.  The medical evidence indicates that the 
veteran's digestive system was normal at the time of his 
separation in August 1967 and remained normal until around 
1999, over three decades later.

In view of the above discussion, the Board concludes that 
service connection for a chronic gastrointestinal disorder is 
not warranted.  The veteran's appeal is therefore denied.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the veteran asserts that his own personal 
knowledge of his medical history and condition are sufficient 
to establish a nexus between his current gastrointestinal 
disabilities and his period of military service, because he 
is a layperson who has no formal medical training, he lacks 
the requisite expertise and accreditation to present 
commentary on matters regarding medical diagnosis, causation, 
and etiology.  His statements in this regard are thus not 
entitled to be assigned any probative weight.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).




ORDER

Service connection for a chronic gastrointestinal disorder is 
denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


